       Case 1:17-cr-00350-LAP Document 1300 Filed 09/24/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                17 Cr. 350 (LAP)
-against-
                                                       ORDER
EMIL SOSUNOV,

                     Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Emil Sosunov’s pro se motion

for “assistance” pursuant to 18 U.S.C. Section 3582(c)(1)(A) based

on the COVID-19 virus and his family situation.          (Dkt. no. 1285.)

Construing Defendant’s motion as one for compassionate release, as

the Government did, (dkt. no. 1291), the motion is granted.

  I.     FACTUAL BACKGROUND

  Mr. Sosunov was indicted for participating in a conspiracy that

distributed thousands of oxycodone pills in New York City through

a corrupt doctor and sham patients.        S5 Cr. 350.     Initially, this

Defendant assisted in sourcing individuals whose identities could

be used for the diversion scheme, but after the main recruiter was

incarcerated, Mr. Sosunov stepped in as the driving force behind

the scheme.      Following his plea, on June 22, 2019, the Court

sentenced him to 46 months imprisonment with the recommendation

that he be permitted to participate in the BOP’s RDAP program.



                                     1
     Case 1:17-cr-00350-LAP Document 1300 Filed 09/24/20 Page 2 of 6



  Mr. Sosunov began serving his sentence on July 23, 2019, and

was in fact placed in the RDAP program at Fort Dix.           As part of

that program, the BOP plans to transfer him to a residential re-

entry center on or about October 7, 2020.

  Mr. Sosunov’s Drug Abuse Program Coordinator, J. Rodriguez,

writes:

  While in treatment, he is demonstrating motivation toward
  growth, sobriety and abandoning his criminal thinking.      Mr.
  Sosonov understands the effects his thinking can have on his
  life.   He continues to challenge himself and his peers.     He
  understands the therapeutic community model well and actively
  engages his peers in making improvements when he notices the
  community struggling in various aspects. As a result of his
  investment in his own treatment and the treatment of his peers,
  he was selected as a “Big Brother” which is a mentor position
  in the community.

(Dkt. no. 1285, Ex. D).    In addition, Mr. Sosunov has incurred no

disciplinary infractions while incarcerated and has a job waiting

for him.   (Id. at 2.)

  During the pandemic, Mr. Sosunov’s wife has become the sole

caregiver for their two-year-old son and for Defendant’s mother

and disabled brother, both of whom suffer from a variety of serious

ailments that are detailed in their physician’s reports.          (Id. at

16-20.)    As to both patients, the doctor writes that they are at

high risk for contracting the COVID-19 virus and it could cause

severe complications and be fatal. (Id.)

  In August, Mr. Sosunov’s wife enrolled in graduate school, which

has impaired her ability to care for the family.          (Dkt. no. 1296


                                   2
        Case 1:17-cr-00350-LAP Document 1300 Filed 09/24/20 Page 3 of 6



at 2.)      Indeed, Mr. Sosunov’s older brother, who suffers from

cerebral palsy, has fallen and is currently bedridden.                          (Id.)

Thus, Mr. Sosunov requests that he be released to attend to his

family    and    to    avoid    becoming       infected    with    COVID-19     at   a

residential re-entry center.

  On     April    1,   2020,    Mr.   Sosunov     requested       home   confinement

pursuant to 18 U.S.C. section 12003(B)(2).                     That request was

denied.     (Id., Ex. B.)        On July 21, 2020, Mr. Sosunov requested

compassionate release from the Warden under BOP program statement

number 5050 concerning compassionate release, which was denied.

(Id., Ex. C.)          On August 17, 2020, Mr. Sosunov resubmitted an

amended motion “making it much more detailed.”                     (Id. at 2.)       No

response has been received.            (Id.)

  II.     APPLICABLE LAW

       Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it finds

that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission

. . .”    See 18 U.S.C. § 3582(c)(1)(A); see also 28 U.S.C. § 994(t)

(“The    Commission,       in   promulgating       general    policy     statements

regarding       the    sentencing     modification        provisions     in   section

3582(c)(1)(A) of title 18, shall describe what should be considered

                                           3
      Case 1:17-cr-00350-LAP Document 1300 Filed 09/24/20 Page 4 of 6



extraordinary     and       compelling   reasons     for    sentence    reduction,

including the criteria to be applied and a list of specific

examples.”).

      The relevant Sentencing Commission policy statement is found

in U.S.S.G. § 1B1.13.           That section provides that the Court may

reduce the term of imprisonment if “extraordinary and compelling

reasons warrant the reduction,” U.S.S.G. § 1B1.13(1)(A); “the

Defendant is not a danger to the safety of any other person or to

the   community,       as    provided    in   18    U.S.C.    §    3142(g),”     id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3). The Application Notes describe the

circumstances under which “extraordinary and compelling reasons

exist.”     Id.    §     1B1.13    Application       Note     1.    Among      those

circumstances are “family circumstances,” including “[t]he death

or incapacitation of the caregiver of the defendant’s minor child”

or “[t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver.”

Id.

      As the proponent of the motion, the Defendant bears the burden

of    proving     that       “extraordinary        and     compelling    reasons”

exist.    See, e.g., United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992) (“A party with an affirmative goal and presumptive

access to proof on a given issue normally has the burden of proof

as to that issue.”); United States v. Clarke, No. 09 Cr, 705 (LAP),

                                         4
        Case 1:17-cr-00350-LAP Document 1300 Filed 09/24/20 Page 5 of 6



2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010) (“If the Defendant

seeks decreased punishment, he or she has the burden of showing

that the circumstances warrant that decrease.” (quoting Butler,

970 F.2d at 1026)); cf. United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013).

     III. DISCUSSION

     As an initial matter, Mr. Sosunov’s three separate requests for

release       seem   sufficient        to   constitute   exhaustion     of   his

administrative remedies.

     The Government is correct that Mr. Sosunov does not fit into

the normal “family circumstances” Guideline because he does not

face the death or incapacitation of the caregiver of his minor

child or the incapacitation of his spouse when he is the only

caregiver.      Here, however, the confluence of circumstances brought

about by the extreme care-giving needs of his family and the COVID-

19    virus   and    the   risk   it   presents   to   his   family   constitute

“extraordinary and compelling circumstances warranting release.”

     Mr. Sosunov’s lack of criminal history, his good behavior while

incarcerated, and his success in the RDAP program persuade the

Court that Mr. Sosunov is not a danger to the community.




                                            5
        Case 1:17-cr-00350-LAP Document 1300 Filed 09/24/20 Page 6 of 6



  IV.     CONCLUSION

  For    the   reasons   set   out   above,    Mr.    Sosunov’s   motion     for

compassionate release pursuant to 18 U.S.C. section 3582(c)(1)(A)

(dkt. no. 1285) is granted to the extent that Mr. Sosunov’s

sentence is modified such that his remaining term of imprisonment

is replaced by an equal period of home incarceration, without

electronic monitoring and on such conditions as the Probation

Department     deems   necessary,    to   be   followed    by   the   term    of

supervised release previously imposed by the Court.               Mr. Sosunov

shall be released within 24 hours of the docketing of this order

to begin his term of home incarceration.              He shall remain self-

quarantined for 14 days after release.               Upon release, Defendant

shall call Probation for an appointment.

SO ORDERED.

Dated:      New York, New York
            September 24, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                      6
